Exhibit 10.2

 

[g132281kk01i001.jpg]

 

August 1, 2013

 

BY HAND DELIVERY

 

Employee Name

Employee Address

 

Re:  Retention Letter

 

Dear Name:

 

You are a highly valuable employee of Cubist.  Cubist wishes to retain you as an
employee, and is therefore willing to make certain commitments in order to
induce you to remain an employee.  This letter will confirm the agreement
between you and Cubist (“Agreement”) in that regard.  The Agreement is as
follows:

 

1.                                      Definitions.  For the purposes of this
Agreement, the following definitions apply:

 

(a)         “Cause” means: (i) you commit an act of dishonesty, fraud or
misrepresentation in connection with your employment; (ii) you are convicted of,
or plead nolo contendere to, a felony or a crime involving moral turpitude;
(iii) you breach any material obligation under any agreement with Cubist  you
signed regarding your confidentiality, non-solicitation, and developments
obligations (referred to as “Confidentiality Agreement”) or Cubist’s Code of
Conduct and Ethics or any similar policy governing your employment with a
successor organization; (iv) you engage in substantial or continuing inattention
to or neglect of your duties and responsibilities reasonably assigned to you by
Cubist; (v) you engage in substantial or continuing acts to the detriment of
Cubist or inconsistent with Cubist’s policies or practices; or (vi) you fail to
carry out the reasonable and lawful instructions of your supervisor or the
Cubist Board of Directors that are consistent with your duties.  For the
avoidance of doubt, “Cause” does not include a termination of employment due to
your death or disability.

 

(b)         “Cubist” means Cubist Pharmaceuticals, Inc., its affiliates and any
successor organization, except as otherwise specified.

 

(c)          “Good Reason” means, in connection with a Change of Control:
(i) the failure of Cubist to employ you in your current or a substantially
similar position, without regard to title, such that your duties and
responsibilities are materially diminished without  

 

1

--------------------------------------------------------------------------------


 

your consent; (ii) a material reduction in your total target cash compensation
without your consent (unless such reduction is in connection with a proportional
reduction in compensation to all or substantially all of Cubist’s employees); or
(iii) a material change in the geographic location of your primary place of
employment from your current site of employment without your consent; provided
however, if any of these conditions purportedly occur, in order to be able to
terminate your employment for “Good Reason” hereunder:  (x) you are required to
provide notice of any such condition to Cubist’s Board of Directors within 60
days of the initial occurrence of the condition, (y) Cubist will then have 30
days to remedy the purported condition, and (z) if Cubist fails to remedy such
condition, you must separate from service not later than 60 days following the
end of such thirty-day period.

 

(d)         “Change of Control” means (1) the closing of (A) any consolidation
or merger of Cubist in which Cubist is not the continuing or surviving
corporation or pursuant to which shares of Cubist common stock would be
converted into cash, securities or other property, other than a merger or
consolidation in which the holders of Cubist common stock immediately prior to
the merger or consolidation will have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger or consolidation
as before the merger or consolidation, or (B) any sale, lease, exchange or other
transfer in a single transaction or a series of related transactions of all or
substantially all of the assets of Cubist, or (2) the date on which any “person”
(as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than Cubist or a subsidiary or an employee benefit
plan or trust maintained by Cubist or any of its subsidiaries shall become
(together with its “affiliates” and “associates,” as defined in Rule 12b-2 under
the Exchange Act) the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% or more of the Stock outstanding
at the time, with the prior approval of Cubist’s Board of Directors, or of more
than 25% of such shares, without the prior approval of Cubist’s Board of
Directors, or (3) a change in the composition of Cubist’s Board of Directors
over a period of 36 consecutive months or less such that a majority of the
members of the Board (rounded up to the next whole number, if a fraction)
ceases, by reason of one or more proxy contests for the election of Board
members, to be composed of individuals who either (i) have been Board members
continuously since the beginning of that period, or (ii) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in the preceding clause (i) who were
still in office at the time that election or nomination was approved by the
Board.

 

Notwithstanding the foregoing, with respect to any award which constitutes
“nonqualified deferred compensation” under, and subject to, Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations thereunder
(“Section 409A”), to the extent necessary to comply with the requirements of
Section 409A, the term “Change of Control” shall mean an occurrence that both
(i) satisfies the requirements set forth above in the definition of Change of
Control, and (ii) is a “change in control event” as that term is defined in
Section 1.409A-3(i)(5) of the Treasury Regulations.

 

--------------------------------------------------------------------------------


 

For purposes of this Section 1(d), the term “Cubist” shall mean Cubist
Pharmaceuticals, Inc. and shall not include any successor organization.

 

(e)          “Bonus” shall mean the greater of either (i) the current year
target annual bonus amount or (ii) the previous year’s actual bonus amount.

 

2.                                      Severance.

 

a)             Except as set forth in Section 2(b) below, in the event that your
employment is terminated by Cubist for any reason other than for Cause, then,
following, and subject to, receipt by Cubist of your signed and effective
release of claims as more fully described in Section 7 below (and your not
revoking such release during any applicable revocation period), Cubist shall pay
you starting sixty (60) days following the date of your employment termination
(or on the next succeeding business day if such date is not a business day), an
amount equal to eighteen (18) months of your then-current base salary, with such
payment to be made in twelve (12) equal semi-monthly installments, with the
first payment retroactive to the day immediately following the date your
employment terminated.

 

b)             In the event that, within twenty-four (24) months after a Change
of Control, your employment is terminated either (i) by Cubist for any reason
other than for Cause or (ii) by you for Good Reason, then, following, and
subject to, receipt by Cubist of your signed and effective release of claims as
more fully described in Section 7 below (and your not revoking such release
during any applicable revocation period), Cubist shall make a one-time, lump-sum
payment to you equal to eighteen (18) months of your then current base salary
plus Bonus on the sixtieth (60th) day following the termination of your
employment (or on the next succeeding business day if such date is not a
business day).

 

c)              In the event that you become entitled to severance payments
under Section 2(a) or 2(b) of this Agreement, subject to (i) your having timely
elected continuation coverage under the federal law known as “COBRA”, (ii) your
timely payment of the active employee portion of the monthly COBRA premium for
each month during the period described below and (iii) such continuation
coverage not having terminated, for a period of up to eighteen (18) months
beginning on the first day of the month after the month in which your employment
terminates or, if earlier, until such time as your COBRA coverage terminates,
Cubist shall be responsible for the balance of the premium during this period.

 

d)             Notwithstanding any other provision with respect to the timing of
payments under this Section 2, in order to comply with the requirements of
Section 409A, if any amount or benefit to be paid to you pursuant to this
Agreement as a result of your termination of employment constitutes “deferred
compensation” within the meaning of,  and subject to, Section 409A, if you are a
“specified employee” (as determined by Cubist in its sole discretion and as
defined below) on the date of your termination of employment, any payment or
benefit or portion thereof, if any, that is scheduled to be paid or provided to
you hereunder during the first six (6) months following the date of your
termination of

 

--------------------------------------------------------------------------------


 

employment shall not be paid until the date which is the first business day of
the seventh month following your termination.  For purposes of the preceding
sentence, the term “specified employee” means an individual who is determined by
Cubist to be a specified employee under Section 1.409A-1(i) of the Treasury
Regulations.  Cubist may, but need not, elect in writing, subject to the
applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining “specified employee” status.  Any such written election
shall be deemed part of this Agreement.  For purposes of the Treasury
Regulations under Section 409A, each payment described in this Section shall be
treated as a separate payment.

 

e)              For purposes of this Agreement, references to termination of
employment, separation from service and similar or correlative terms mean a
“separation from service” (as defined at Section 1.409A-1(h) of the Treasury
Regulations) from Cubist and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
Cubist under Section 1.409A-1(h)(3) of the Treasury Regulations.  A termination
of employment for Good Reason or by Cubist for any reason other than for Cause
under this Agreement is intended to satisfy the meaning of “involuntary
separation from service” (as defined in Section 1.409A-1(n) of the Treasury
Regulations).

 

3.                                      Withholding.  All payments made by
Cubist under this Agreement shall be reduced by any tax or other amounts
required to be withheld by Cubist under applicable law.

 

4.                                      Medical and Dental Benefits.  Except for
any right you have to continue participation in Cubist’s group health and dental
plans under COBRA, all employee benefits shall terminate in accordance with the
terms of the applicable benefit plans as of the date of termination of your
employment. The “qualifying event” under COBRA, which triggers your right to
continue your health insurance post-employment, shall be deemed to have occurred
on the first day of the month following your termination date.

 

5.                                      Equity Acceleration.  In the event that
you become entitled to severance payments under Section 2(b) of this Agreement,
then all outstanding unvested equity-based compensation awards granted to you
under any equity plan of Cubist Pharmaceuticals, Inc. prior to the Change of
Control shall become exercisable and vested in full, and all restrictions
thereon shall lapse, notwithstanding any vesting schedule or other provisions to
the contrary in the agreements evidencing such awards or in the underlying
equity plan, and Cubist and you hereby agree that any agreements covering such
awards are hereby, and will be deemed to be, amended to give effect to this
provision.

 

6.                                      Excise Tax Provision.  Notwithstanding
any provision of this Agreement to the contrary:

 

(a)         If at any time it is determined that payment of any or all amounts
provided for under this Agreement (the “Benefits”), together with any other
payments and benefits payable to you or for your benefit (together with the
Benefits, the “Total Benefits”), would subject you to an excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (“Section 4999”),
and that a reduction in the amount of the unpaid Benefits

 

--------------------------------------------------------------------------------


 

would result in the amount of the Total Benefits, net of all federal, state and
local income taxes on the Total Benefits and any taxes on the Total Benefits
under Section 4999 (such amount, the “Net After-Tax Receipts”), being equal to
or greater than the Net After-Tax Receipts that would result from payment of the
unpaid Benefits without reduction, then the aggregate amount of any unpaid
Benefits shall be reduced to the smallest amount that results in the Net
After-Tax Receipts being equal to or greater than the Net After-Tax Receipts
that would result if the unpaid Benefits were reduced to any other amount. Any
such reduction shall be implemented in the following order: first, by reducing
cash payments, in reverse chronological order such that the cash payment
otherwise payable on the latest date will be the first cash payment to be
reduced; second, by curtailing or cancelling the accelerated vesting of
equity-based compensation awards, in reverse order by date of grant (i.e., the
vesting of the most recently granted award will be reduced first); and third, by
reducing other benefits, if any, payable to you or for your benefit, in reverse
chronological order such that the benefit otherwise payable on the latest date
will be the first such benefit to be reduced.

 

(b)         In the event that you receive payments or benefits that should not
have been paid under this Section 6, you agree to repay or reimburse Cubist
promptly upon receiving notice that an overpayment has been made.

 

(c)          Nothing in this Section 6 shall cause Cubist to be responsible for,
or to have any liability or obligation with respect to, any excise tax liability
under Section 4999.

 

7.                                      No Contract of Employment.  This
Agreement is not a contract of employment for a specific term, and your
employment is “At Will” and may be terminated by Cubist at any time.

 

8.                                      Employee Release.  Any obligation of
Cubist to provide you severance payments or other benefits under this Agreement
is expressly conditioned upon your reviewing and signing (and not revoking
during any applicable revocation period) a general release of claims in a form
reasonably satisfactory to Cubist within the time period specified in such
release (which in all events shall be no later than the fiftieth (50th) calendar
day following the date on which your employment terminates).  Cubist shall
provide you with the general release promptly after the date on which you give
or receive, as the case may be, notice of termination of your employment.

 

9.                                      Assignment.  You shall not make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of Cubist.  Cubist may assign its
rights and obligations under this Agreement without your consent. This Agreement
shall inure to the benefit of and be binding upon you and Cubist, and each of
our respective successors, executors, administrators, heirs and permitted
assigns, including any person or entity that acquires the business or assets of
Cubist Pharmaceuticals, Inc. in a Change of Control.

 

10.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than

 

--------------------------------------------------------------------------------


 

those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

 

11.                               Miscellaneous.  This Agreement will commence
on the date hereof and will expire three (3) years from the date hereof, unless
Cubist Pharmaceuticals, Inc. experiences a Change of Control prior to the
expiration of the term of this Agreement, in which case this Agreement will
expire on the later of: (a) three (3) years from the date hereof or (b) two
(2) years from the date of the closing of such Change of Control.  This
Agreement sets forth the entire agreement between you and Cubist in connection
with the subject matter hereof, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the subject matter hereof, other than any obligations set forth in your
Confidentiality Agreement, which obligations shall remain in full force and
effect.  In consideration of the payments and benefits provided to you
hereunder, you agree that, in the event your employment with Cubist terminates,
such payments and benefits shall be in complete satisfaction of any and all
obligations that Cubist may have to you, including under any severance
guidelines, practices or policies that Cubist may have in place during your
employment or at or after your employment terminates.  Any severance amounts due
to you under this Agreement shall be reduced by any notice or pay in lieu
thereof that Cubist is required to give under the federal law known as “WARN” or
any similar state statute.  This Agreement may not be modified or amended, and
no breach shall be deemed to be waived, unless agreed to in writing by you and
an expressly authorized representative of Cubist.  This Agreement may be
executed in two counterparts, each of which shall be an original and all of
which together shall constitute one and the same instrument.  This Agreement
shall be governed by the laws of the Commonwealth of Massachusetts, without
regard to its conflicts of laws principles.

 

12.                               Arbitration.  Any dispute arising under or
relating to this Agreement shall be resolved exclusively by arbitration
conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
such arbitration is conducted.  All hearings shall be held in Boston,
Massachusetts.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.   The parties shall bear
equally the costs of arbitration, including the costs of the arbitrator.

 

If the foregoing is acceptable to you, please sign both copies of this letter in
the space provided, at which time this letter will take effect as a binding
agreement between you and Cubist.  Please keep one original for your records and
return one original to me.

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

By:

 

 

 

Michael W. Bonney

 

--------------------------------------------------------------------------------


 

 

Date:

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

By:

 

 

 

Name:

 

Date:

 

 

--------------------------------------------------------------------------------